DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, the prior art does not disclose, teach or suggest a comparing device, comprising:

in combination with all the other claimed limitations.
Claims 2-12 are allowed for depending from Claim 1.

Regarding Claim 13, the prior art does not disclose, teach or suggest  a comparing device, comprising:
a reset circuit, coupled to the output terminal, for resetting the latching stage according to the control signal,
wherein the input stage comprises:
a third transistor, having a first connecting terminal coupled to a first reference voltage, a second connecting terminal coupled to the latching stage, and a control terminal for receiving the control signal; and
a fourth transistor, having a first connecting terminal coupled to the first reference voltage, a second connecting terminal coupled to the latching stage, and a control terminal for receiving the control signal;
in combination with all the other claimed limitations.
Claims 14-16 are allowed for depending from Claim 13.

Regarding Claim 17, the prior art does not disclose, teach or suggest a comparing device, comprising:
wherein the first control signal is in-phase with the second control signal; 
in combination with all the other claimed limitations.
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on (571)270-3684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DIANA J. CHENG/Examiner, Art Unit 2849